           Case 7:19-cr-00700-VB Document 216
                                          217 Filed 12/17/20 Page 1 of 1

                                 Adams & Commissiong LLP
                                          Attorneys at Law
65 BROADWAY SUITE 715                                                                        MARTIN E. ADAMS
NEW YORK, NY 10006                                                                   KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                                            ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                                         WWW.AMCMLAW.COM


                            APPLICATION GRANTED                         December 17, 2020
                            The guilty plea hearing is adjourned to 12/28/2020 at
                            2:30 p.m., to be conducted by telephone. Call-in (888)
VIA ECF                     363-4749. Passcode 1703567. Time is excluded under
                            Speedy Trial Act until that date for the reasons set
Hon. Vincent L. Briccetti forth herein. All deadlines and the 12/23 conference
United States District Courtare
                            Judgeadjourned without date.
The Hon. Charles L. BrieantSOJr. ORDERED
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150________________________________
                            Vincent L. Briccetti, U.S.D.J. 12/17/2020
Re: United States v. Jesse Dabbs, 19 Cr. 700 (VB) – Request for adjournment of plea

Dear Judge Briccetti:

I write to request an adjournment of today’s plea to December 28, 2020. The government
consents to the adjournment. The plea hearing was originally scheduled for today,
December 17, 2020 at 12:00pm. However, Mr. Dabbs received the plea agreement, (sent
via priority mail on December 8, 2020) on December 16, 2020. Further, because of
technical issues involved in scheduling a video conference with Mr. Dabbs at Orange
County Jail, counsel was unable to review the plea agreement or superseding information
with Mr. Dabbs prior to today’s scheduled plea hearing. After conferring with the Court,
counsel requests that the plea be adjourned to December 28, 2020.1

Finally, motions in limine are scheduled for December 18, 2020 and a final pre-trial
conference is scheduled for December 23, 2020. We ask that the Court adjourn those
dates, in consideration of a plea in this matter.

Respectfully Submitted,



Karloff C. Commissiong, Esq.

cc:     AUSA James Lightenberg
        AUSA Shiva Logarajah
        Mr. Jesse Dabbs

1
 The Court has already found, pursuant to an amended Order dated December 9, 2020, that pursuant to the CARES
Act, the plea may take place via telephone conference. See ECF 200.
